Citation Nr: 0829401	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  94-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1994, for the assignment of a 20 percent rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1985 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 28, 
2008, which vacated a June 2007 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a July 1997 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to an 
increased 20 percent rating effective from February 25, 1994.  
During this appeal jurisdiction over the claims file was 
transferred to the RO in Columbia, South Carolina.

The Court, in an April 2, 2001, order, vacated a September 
1998 Board decision as to this matter.  In a February 23, 
2003, memorandum decision the Court affirmed the Board's 
March 2002 determination that there was no clear and 
unmistakable error in an October 1989 Board decision granting 
a 10 percent disability rating for lumbosacral strain and 
vacated the decision denying entitlement to an effective date 
prior to February 25, 1994, for the grant of a 20 percent 
disability rating for a lumbosacral strain.  The Court 
vacated a May 2005 Board decision as to the earlier effective 
date issue and remanded the matter for additional development 
in a November 15, 2006, order.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A February 25, 1994, VA treatment report was accepted as 
evidence of a claim for an increased rating for a service-
connected low back disability.

3.  A July 1997 rating decision granted entitlement to an 
increased 20 percent rating for the residuals of a low back 
injury with lumbosacral strain and degenerative arthritis 
effective from February 25, 1994.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims and no factually ascertainable evidence of 
an increase in the veteran's service-connected low back 
disability in the year before February 25, 1994.  

5.  Correspondence from the veteran received by VA on January 
31, 1990, may not be reasonably construed as raising a claim 
for either entitlement to an increased rating for a service-
connected low back disability or for entitlement to a total 
rating based upon individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 
1994, for the assignment of a 20 percent rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2004.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  As the issue on appeal 
concerns the assignment of an effective date arising from a 
determination prior to enactment of the VCAA, any deficiency 
in the subsequently provided notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

Here, the duty to notify was not fully satisfied prior to the 
decision from which the appeal arose because the decision 
occurred many years before enactment of the VCAA.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in July 2004.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although a fully 
compliant notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2004, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The duty to assist requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available evidence is 
sufficient for an adequate determination.  

Earlier Effective Date Claim
Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within one year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2007).  A claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

Factual Background

Records show the veteran was discharged from active service 
in July 1986.  An original claim for entitlement to service 
connection for a low back disability was received in August 
1986.  The Board, in an August 1988 decision, granted 
entitlement to service connection for a low back disorder.  A 
September 1988 rating decision assigned a noncompensable 
disability rating effective from July 16, 1986, the first day 
following the date of the veteran's separation from active 
military duty.

The veteran subsequently expressed his dissatisfaction with 
the initial rating assigned for his service-connected low 
back disability and in an October 1988 substantive appeal 
asserted that his low back disability warranted an initial 
rating of 20 percent.  In an August 29, 1989, informal 
hearing presentation the veteran's representative requested 
the Board note the problems the back disability had on the 
veteran's employment.  It was noted he left his current 
position due to back problems.

In an October 1989 decision the Board granted entitlement to 
an increased 10 percent rating for a low back disability.  
The veteran was notified of the decision, but did not appeal.  
A November 1989 rating decision assigned a 10 percent rating 
effective from December 22, 1988.  No decision was provided 
as to entitlement to TDIU.  The veteran disagreed with the 
effective date assigned and was issued a statement of the 
case on that issue in January 1990.  No comments were 
expressed as to the issue of entitlement to TDIU in the year 
subsequent to the November 1988 rating decision.

In January 1990, the veteran submitted a substantive appeal, 
VA Form 9, with argument.  This document was received at the 
RO on January 31, 1990.  He stated he was "very disgusted 
with the rating board" at the RO and expressed displeasure 
with the doctors performing his examinations.  In an 
accompanying letter dated January 27, 1990, he asserted that 
the effective date of his disability rating should be from 
1986.  He also requested that the RO "[p]lease expedite the 
processing of [his] appeal because it [was] an emergency 
situation."  He stated he had been "forced to quit [his] 
job because of this disability and at [that] time remain[ed] 
unemployed."  

In October 1990, the Board denied the claim for an earlier 
effective date prior to December 1988 for a 10 percent rating 
for the veteran's back disorder.  The veteran was notified of 
the decision, but did not submit a notice of disagreement to 
the Court to appeal.  

In correspondence dated in April 1991 the veteran expressed 
continued disagreement with the assigned effective date for 
his service-connected disability.  He noted he was presently 
attending school and was employed in a work-study program in 
the medical records department of the Decatur, Georgia, VA 
Medical Center.  

In response to an April 1993 VA Vocational Rehabilitation 
Specialist inquiry the veteran noted he was not currently 
employed, but was actively seeking employment.  He stated 
that his primary difficulty getting a job had been because 
many companies screened him out due to his disability.  He 
provided a copy of his resume demonstrating that he had 
completed a bachelor of science degree in business operations 
in October 1992 and that he had been employed as a marketing 
assistant from June 1992 to October 1992 and as a purchasing 
agent from February 1993 to May 1993.  

VA outpatient treatment records show that the veteran 
presented with complaints of back pain on February 25, 1994.  
He reported pain across his lower back and mild muscle spasm.  
Straight leg raising was positive at 70 degrees on the right 
and 80 degrees on the left.  Ibuprofen and Flexeril were 
prescribed.  
In correspondence received by VA on March 14, 1994, the 
veteran requested a status report on his claim for extended 
training under Chapter 31.  He stated he "remained 
unemployed because of [his] service[-]connected disability" 
and "[a]lso, because of the severe economic situation."  

A March 1994 VA treatment note indicated that the veteran was 
unsatisfied with waiting until November 1994 for an 
orthopedic consultation.  He also reported that he had 
stopped taking the prescribed medication because it made him 
drowsy.  A December 1994 report noted a tender lumbar spine 
and decreased range of motion.

The veteran submitted a claim for a total rating based on 
unemployability in December 1994.  He described his 
employment from June 1992 to October 1992 as an unpaid 
temporary internship and his employment from February 1993 to 
May 1993 as a temporary position.  He stated he had been 
unemployed since May 1993.  

A December 1994 letter from R.C., M.D., a family 
practitioner, indicated that the veteran was seen in November 
1994 and that X-rays indicated degenerative disc disease.  It 
was noted the veteran received injections and that he was 
prescribed Naprosyn and Medrol Dosepak.  The veteran was seen 
again in December 1994 and complained of leg cramps, shoulder 
pain, and back pain.  

A December 1994 letter from J.W., D.C., a private 
chiropractor, noted that trauma to the spine was commonly 
known to set the stage or to increase the development of 
degenerative arthritis.  It was also indicated that such 
trauma could cause scoliosis if abnormal muscle spasms 
developed.  

A May 1995 private medical report from J.B., M.D., noted that 
the veteran reported he had worked with the United States 
Census Bureau in 1990 and that he had been employed in a VA 
work-study program from approximately July 1990 to 
October 1992.  The physician stated that from October 1992 to 
the present the veteran had not had steady employment because 
of pain.  It was noted that his best hope for any improvement 
would be a very intense rehabilitation program specifically 
for chronic myalgia and that it was not felt that he could be 
rehabilitated without major intervention at that point in 
time due to the length of time of his disability.

VA records show that in June 1995 the veteran was accepted 
into a program for a master's degree in public administration 
at the University of North Carolina-Charlotte and that in 
December 1996 he competed the requirements for this degree.  
At a personal hearing in February 1997 the veteran testified 
that the statements of his representative at an August 29, 
1989, informal hearing presentation raised the issue of 
entitlement to TDIU.  

The RO, in a July 1997 rating action, granted service 
connection for degenerative arthritis of the lumbosacral 
spine.  The veteran's service-connected disability, the 
residuals of low back injury with lumbosacral strain, was 
amended to include degenerative arthritis of the lumbosacral 
spine and a 20 percent rating was assigned.  An effective 
date for the 20 percent disability evaluation was assigned 
from February 25, 1994.

The veteran subsequently perfected an appeal as to the 
assigned effective date in the July 1997 rating action.  In 
statements in support of his appeal he asserted that an 
effective date from July 16, 1986, the date following 
discharge, should be assigned.  He claimed, in essence, that 
an appeal for an earlier effective date had been ongoing 
since the initial rating action.  

A December 1999 rating decision established entitlement to 
TDIU.  An effective date was assigned from June 21, 1995.  
The veteran was notified of the decision by correspondence 
dated January 6, 2000.  It is also significant to note that 
in a January 5, 2000 Order, the Court dismissed a TDIU claim 
asserted by the veteran and that in an associated motion, VA 
noted the issue had been remanded for adjudication by the 
Board in a September 28, 1998 decision, so the Court lacked 
jurisdiction over the TDIU claim.  A January 2000 VA report 
of contact noted the veteran had, in essence, reported that 
the rating decision awarding TDIU did not address the 
assignment of a 100 percent rating for the period from August 
1989 to June 20, 1995, under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He asserted that the January 5, 2000 Court 
Order demonstrated that VA had conceded that a TDIU claim had 
been presented as early as August 1989.  In correspondence 
dated August 18, 2001, the veteran requested that his appeal 
for entitlement to an earlier effective date for TDIU under 
the provisions of 38 C.F.R. § 3.321(b)(1) be withdrawn.  

In its November 15, 2006, order the Court vacated the Board's 
May 13, 2005, decision and found that the Board had failed to 
discuss whether a January 1990 letter from the veteran ". . 
. constituted an informal claim for an increased rating that 
could serve as the basis for an effective date earlier than 
February1994 for his 20% rating."  The Court remanded that 
matter for the purpose of allowing the Board to make a 
factual finding and provide reasons and bases for its finding 
as to the January 1990 letter.  

In its April 28, 2008, order the Court vacated the Board's 
June 12, 2007, decision and found that the determination had 
failed to address whether the January 1990 letter was an 
informal claim for TDIU or for an increased rating.  The 
matter was remanded for the Board to address the issue as to 
whether this letter was an informal claim for TDIU or an 
increased rating and to provide adequate reasons and bases 
for any such determination.

Analysis

Based upon a comprehensive review of the record, the Board 
finds there is no evidence of any earlier unadjudicated 
formal or informal claims and no factually ascertainable 
evidence of an increase in the veteran's service-connected 
low back disability in the year before February 25, 1994.  
The record reflects that a February 25, 1994, VA treatment 
report was accepted as evidence of a claim for an increased 
rating for a service-connected low back disability and that a 
July 1997 rating decision granted entitlement to an increased 
20 percent rating for the residuals of a low back injury with 
lumbosacral strain and degenerative arthritis effective from 
that date.  

The evidence of record includes a VA outpatient treatment 
record dated February 25, 1994, showing the veteran 
complained of low back pain.  There are no medical records 
dated within the one-year period prior to February 25, 1994, 
nor any prior VA outpatient treatment records dated 
subsequent to the final November 1989 rating decision 
implementing the Board decision awarding an increased 10 
percent rating.  Although subsequent medical reports 
commented on the veteran's employment difficulties prior to 
February 1994, it cannot be concluded that it is factually 
ascertainable that an increase in disability warranting the 
grant of a 20 percent rating for lumbosacral strain occurred 
within the year prior to the date of the informal claim.

The Board further finds that an August 29, 1989, informal 
hearing presentation from the veteran's service 
representative and correspondence from the veteran received 
by VA on January 31, 1990, may not be reasonably construed as 
raising a claim for either entitlement to an increased rating 
for a service-connected low back disability or for 
entitlement to TDIU.  Although the August 29, 1989, informal 
hearing presentation associated with the increased rating 
issue then on appeal asserted the veteran had experienced 
problems with employment as a result of his service-connected 
back disability including having left a recent position due 
to back problems, there is no indication from that statement 
the veteran considered himself to be unemployable nor that he 
desired the matter of entitlement to TDIU to be adjudicated.  
The statement is most appropriately interpreted as supportive 
of the issue on appeal of entitlement to an increase rating.  

The veteran did not appeal the Board's subsequent October 
1989 decision granting entitlement to an increased 10 percent 
rating for a low back disability and that decision became 
final.  The Board finds that generic statements asserting 
employment difficulties associated with a service-connected 
disability, even those describing termination of a specific 
employment position, are insufficient to raise a claim for a 
total rating based upon individual unemployability.  
Undoubtedly some service-connected disabilities will affect 
certain specific occupational activities, but such 
difficulties may not be interpreted as excluding all possible 
employment.  

The Board notes that the documents received by the RO on 
January 31, 1990, clearly expressed the veteran's desire to 
perfect an appeal for the issue of entitlement to an earlier 
effective date for the award of a 10 percent rating in the 
November 1989 rating decision.  The veteran also requested 
that the RO "[p]lease expedite the processing of [his] 
appeal because it [was] an emergency situation" and stated 
he had been "forced to quit [his] job because of this 
disability and at [that] time remain[ed] unemployed."  The 
veteran asserted that these statements should be construed as 
raising claims either for entitlement to an increased rating 
or for entitlement to TDIU.  The Board finds no such claims 
may be reasonably construed from these statements and that 
such an interpretation of the statements would require an 
unreasonable parsing of the information as to the then 
present employment problems from the expressed intent of 
requesting that an appeal be expedited.  The subsequent VA 
rating actions continued the appeal for the issue of 
entitlement to an earlier effective date for the award of a 
10 percent rating in the November 1989 rating decision, but 
the veteran expressed no disagreement in any of the following 
determinations not addressing increased rating or TDIU 
issues.

There is no indication from the January 1990 statements that 
the veteran considered himself to be totally unemployable at 
that time and the evidence shows he subsequently completed 
advanced education degree programs and vocational 
rehabilitation in an effort to overcome his service-connected 
disability.  The veteran did not express any disagreement 
with the assigned 10 percent rating at that time nor did he 
indicate that he had been forced to quit his job because of 
any increase in disability symptomatology.  The Court has 
held that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon, 12 Vet. App. 
32.  The Board finds the veteran's January 1990 statements 
did not raise the issues of entitlement to an increased 
rating for his back disability or entitlement to TDIU.  

The records show that prior to February 25, 1994, veteran's 
service-connected schedular rating did not meet the minimum 
criteria under 38 C.F.R. § 4.16(a), nor was there evidence of 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  But see, Norris, 12 
Vet. App. At 421.  Therefore, TDIU was not reasonably raised 
by any other earlier dated document of record.

It is also significant to note that entitlement to TDIU was 
subsequently established effective from June 21, 1995, in a 
December 1999 rating decision and that in correspondence 
dated August 18, 2001, the veteran expressed his desire to 
withdraw any appeal as to entitlement to an earlier effective 
date for the award of TDIU.  Therefore, the effective date 
determination for the award of TDIU became final.

The Court has held that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  The Court has held that final 
decisions are accorded a presumption of validity and a claim 
on the basis that a previous adjudication had improperly 
weighed and evaluated evidence can never rise to the 
stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 94 (1996).  As the December 1999 rating decision for the 
effective date of the award of TDIU is final, the issue of 
entitlement to an earlier effective date may only be 
considered upon demonstration of CUE in that decision.  See 
DeShotel, 457 F.3d 1258.  No such errors are demonstrated 
upon review of the record.  

Under the facts in this case, the appropriate effective date 
for the assignment of a 20 percent rating for service-
connected lumbosacral strain is February 25, 1994, the date 
of the veteran's informal claim for increase.  This is the 
date assigned by the RO; therefore, no earlier effective date 
is warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to an effective date earlier than February 25, 
1994, for the assignment of a 20 percent rating for 
lumbosacral strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


